DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims priority to provisional U.S. Patent Application No. 62/693601 filed July 3, 2018, U.S. Provisional Patent Application No. 62/693610 filed July 3, 2018, and U.S. Provisional Patent Application No. 62/782507 filed December 20, 2018.

Information Disclosure Statement
The IDS submitted on 7/1/2019 was previously considered. 

Status of Claims
Applicant’s amended claims, filed 4/27/2022, which also incorporate the amendments to the claims filed 3/25/2022, have been entered. Claims 1, 2, 4, 5, 7, and 8 were amended in the claims filed 3/25/2022. Claims 6 and 9 were cancelled in the claims filed 3/25/2022. Claims 1, 7, and 8 have been further amended in the claims filed 4/27/2022. Claims 3 and 10-18 were previously cancelled. Claims 1, 2, 4, 5, 7, and 8 are currently pending in this application and have been allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	As noted in the Final Office Action mailed 10/28/2021, claims 1, 2, 4, 5, 7, and 8 overcome the prior art. 
	The claims recite eligible subject matter because, while the claims recite an abstract idea of suggesting the purchase of an item or displaying order information of the item based on conditions being satisfied, the additional elements implement any abstract idea into a practical application. Specifically, the additional elements (a) configuring the processor of the information processing apparatus to communicate over a communication network with a storage structure, a display terminal located at the storage structure, and a sales server; (b) storing, in the storage structure, one or more items; (c) receiving, over the communication network at the processor of the information processing apparatus from the sales server, product information identifying a product corresponding to the one or more items stored in the storage structure; (d) determining, by a sensor at the storage structure, item information including at least one of an amount of the one or more items stored in the storage structure and an expiration of the one or more items stored in the storage structure that falls within a given period; (e) receiving, by the processor of the information processing apparatus, the item information from the sensor including the at least one of the amount of the one or more items stored in the storage structure and the expiration of the one or more items stored in the storage structure that falls within the given period; (f) determining, by the processor of the information processing apparatus, whether a first condition is satisfied by at least one of the amount of the one or more items stored in the storage structure being less than or equal to a given amount and that the expiration of the one or more items stored in the storage structure falls within the given period; (g) based on the first condition being satisfied, sending, by the processor of the information processing apparatus to the display terminal, a first screen including information about the one or more items, the at least one of the amount of the one or more items stored in the storage structure being less than or equal to a given amount and the expiration of the one or more items stored in the storage structure that falls within the given period, and a suggestion to purchase a product corresponding to the one or more items; (h) displaying, on the display terminal, the first screen; (i) receiving, on the display terminal, input indicating an order for the one or more items determined to satisfy the first condition; 2(j) based on the input being received on the display terminal, transmitting to the sales server by processor of the information processing apparatus the order for the one or more items; (k) determining, by a sensor at the storage structure, order fulfilment status indicating whether the order for the one or more items has been delivered to the storage structure; (1) receiving, by the processor of the information processing apparatus, the order fulfilment status; (m) determining, by the processor of the information processing apparatus, whether a second condition is satisfied by the order being transmitted to the sales server and based on the order fulfilment status indicating that the order for the one or more items has not been delivered; and (n) based on the second condition being satisfied, sending a second screen to the display terminal to display that the order for the one or more items has not been delivered to the storage structure and double ordering of the one or more items is inhibited, else the order is determined to have been delivered, amount to more than merely using the computer as a tool to implement an abstract idea and more than merely generally linking any abstract idea to a computing environment. Rather, an additional element applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Vaananen (US 9,965,798 B1) discloses a smart refrigerator that captures images of the refrigerator contents, analyzes the images to recognize item quantity and quality, and provides grocery replenishment recommendations based on the analysis of the refrigerator content. 
	Reference B of the Notice of References Cited Wang et al. (US 2017/0219276 A1) discloses a smart refrigerator that captures images of the items in the refrigerator including identifies of when one or more items will expire. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/               Examiner, Art Unit 3625                                                                                                                                                                                         
/Jeffrey A. Smith/               Supervisory Patent Examiner, Art Unit 3625